                                                                    Case 2:17-cr-00391-APG-VCF Document 100 Filed 10/23/20 Page 1 of 4




                                                                    1   PETER S. CHRISTIANSEN, ESQ.
                                                                        Nevada Bar No. 5254
                                                                    2   pete@christiansenlaw.com
                                                                        KENDELEE L. WORKS, ESQ.
                                                                    3   Nevada Bar No. 9611
                                                                    4   kworks@christiansenlaw.com
                                                                        CHRISTIANSEN LAW OFFICES
                                                                    5   810 S. Casino Center Blvd., Suite 104
                                                                        Las Vegas, Nevada 89101
                                                                    6   Tel: (702) 240-7979
                                                                    7   Fax: (866) 412-6992
                                                                        Attorneys for Defendant Dustin Lewis
                                                                    8
                                                                                                    UNITED STATES DISTRICT COURT
                                                                    9
                                                                                                              DISTRICT OF NEVADA
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                          UNITED STATES OF AMERICA,
                                                                   11                                                      Case No. 2:17-cr-00391-APG-VCF
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                                                 Plaintiff,
                                                                   12
                                 Las Vegas, Nevada 89101




                                                                   13     vs.
                                                                                                                               STIPULATION AND ORDER TO
                                                                   14     DUSTIN M. LEWIS,                                       CONTINUE SENTENCING
                                                                                                                                   (FOURTH REQUEST)
                                                                   15                            Defendant.

                                                                   16
                                                                   17           IT IS HEREBY STIPULATED AND AGREED, by and between the United States of

                                                                   18   America, by and through Steven Myhre, Assistant United States Attorney and Patrick Burns, Trial
                                                                   19   Attorney, Department of Justice, Tax Division, and Defendant, Dustin M. Lewis, by and through
                                                                   20   his attorneys, Peter S. Christiansen and Kendelee L. Works, that the Sentencing Date for Mr.
                                                                   21   Lewis, which is currently scheduled for October 28, 2020, be continued to a date and time

                                                                   22   convenient for this Court but no sooner than August 2, 2021.

                                                                   23           This is the fourth stipulated request for a continuance of Mr. Lewis’s sentencing date and
                                                                   24   is entered into for the following reasons:
                                                                   25           1. Because of the COVID-19 pandemic and consistent with federal directives, Mr.
                                                                   26   Lewis’ sentencing was previously continued in order to allow Mr. Lewis an in-person sentencing

                                                                   27   hearing with family and other supporters in attendance.
                                                                   28
                                                                    Case 2:17-cr-00391-APG-VCF Document 100 Filed 10/23/20 Page 2 of 4




                                                                    1              2. In addition to ongoing uncertainties and health concerns due to the COVID-19
                                                                    2   pandemic, the parties require at least until August 2, 2021 to determine their positions at
                                                                    3   sentencing and to adequately prepare for sentencing. In particular, the parties continue to engage
                                                                    4   in negotiations regarding this and other matters, including issues related to restitution, which both
                                                                    5   parties believe will have a significant impact on this Court’s rendition of sentence. A continuance
                                                                    6   of this length should enable the parties to avoid asking for additional continuances of the
                                                                    7   sentencing hearing.
                                                                    8              3. Mr. Lewis is out of custody and does not object to this continuance.
                                                                    9              4. The Government likewise agrees to the continuance.
                                                                   10              5. The additional time requested herein is not sought for purposes of delay.
CHRISTIANSEN LAW OFFICES




                                                                   11              6. Additionally, denial of this request for continuance could result in a miscarriage of
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12   justice.
                                 Las Vegas, Nevada 89101




                                                                   13              7. For the above-stated reason, the ends of justice would best be served by a
                                                                   14   continuance of the Sentencing date.
                                                                   15   DATED: October 23, 2020.
                                                                   16
                                                                          CHRISTIANSEN LAW OFFICES                             UNITED STATES ATTORNEY
                                                                   17
                                                                   18     By /s/ Peter S. Christiansen                         By      /s/ Steven Myhre
                                                                            PETER S. CHRISTIANSEN                                   STEVEN MYHRE
                                                                   19
                                                                            KENDELEE L. WORKS                                       Assistant United States Attorney
                                                                   20       Counsel for Dustin M. Lewis                             PATRICK BURNS
                                                                                                                                    Trial Attorney
                                                                   21                                                               Department of Justice, Tax Division
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28


                                                                                                                           2
                                                                    Case 2:17-cr-00391-APG-VCF Document 100 Filed 10/23/20 Page 3 of 4




                                                                                                   UNITED STATES DISTRICT COURT
                                                                    1
                                                                                                              DISTRICT OF NEVADA
                                                                    2
                                                                    3
                                                                         UNITED STATES OF AMERICA,
                                                                    4
                                                                    5                            Plaintiff,                    No. 2:17-CR-00391-APG-VCF

                                                                    6    v.
                                                                    7                                                          ORDER
                                                                    8
                                                                         DUSTIN M. LEWIS,
                                                                    9
                                                                                                 Defendant.
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                   11
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12          This matter coming on the parties’ Stipulation and Order to Continue Sentencing, the
                                 Las Vegas, Nevada 89101




                                                                   13
                                                                        Court having considered the premises therein, and good cause showing, the Court accepts the
                                                                   14
                                                                        Stipulation of the parties and finds as follows:
                                                                   15
                                                                   16          1.      The parties agree to the continuance requested in the Stipulation;

                                                                   17          2.      The parties state they require at least until August 2, 2021 in order to determine
                                                                   18   their positions at sentencing and to adequately prepare for sentencing. The defense requires this
                                                                   19
                                                                        additional time in order to effectively represent Mr. Lewis at sentencing. The parties further
                                                                   20
                                                                        state that a continuance of this length should enable them to avoid requesting additional
                                                                   21
                                                                   22   continuances of the sentencing hearing.

                                                                   23          3.      Defendant Lewis is out of custody and does not object to the continuance;
                                                                   24          Accordingly, pursuant to the Stipulation, the Court will continue and set the date for
                                                                   25
                                                                        Rule 32 sentencing hearing no sooner than August 2, 2021.
                                                                   26
                                                                        ///
                                                                   27
                                                                   28   ///



                                                                                                                           3
                                                                    Case 2:17-cr-00391-APG-VCF Document 100 Filed 10/23/20 Page 4 of 4




                                                                              IT IS THEREFORE ORDERED:
                                                                    1
                                                                    2         1.     The Rule 32 sentencing hearing set for 9:30 a.m., October 28, 2020, is

                                                                    3                VACATED and CONTINUED;
                                                                    4
                                                                              2.     The Rule 32 sentencing hearing in this matter will commence on August 17,
                                                                    5
                                                                                     2021 at 9:30 a.m. in Las Vegas Courtroom 6C.
                                                                    6
                                                                    7
                                                                    8   IT IS SO ORDERED this 23rd day of October, 2020:
                                                                    9
                                                                   10                                             _______________________________
CHRISTIANSEN LAW OFFICES




                                                                   11                                             ANDREW P. GORDON
                           810 S. Casino Center Blvd., Suite 104




                                                                                                                  UNITED STATES DISTRICT JUDGE
                             702-240-7979 • Fax 866-412-6992




                                                                   12
                                 Las Vegas, Nevada 89101




                                                                   13
                                                                   14
                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28


                                                                                                                    4
